Case 1:19-cv-01178-STA-jay Document 27 Filed 07/01/20 Page 1 of 2                          PageID 126



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION


ANTHONY LEE WOODS,                                  )
                                                    )
        Petitioner,                                 )
                                                    )
v.                                                  )                  Cr. No. 1:17-cr-10039-STA-1
                                                    )                Civ. No. 1:19-cv-01178-STA-jay
                                                    )
UNITED STATES OF AMERICA,                           )
                                                    )
        Respondent.                                 )


     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION
                    FOR TRANSCRIPTS AND DOCUMENTS,
           DIRECTING CLERK TO SEND COPIES OF TRANSCRIPTS, AND
           ALLOWING SECOND SUPPLEMENTAL REPLY IN § 2255 CASE


       On February 4, 2020, Defendant Anthony Lee Woods filed a motion for copies of transcripts

and documents from his criminal case at the Government’s expense. (United States v. Woods, No.

1:17-cr-10039-STA-1 (W.D. Tenn.), ECF No. 94.) For the following reasons, the motion is

GRANTED IN PART and DENIED IN PART.

        Under 28 U.S.C. § 753(f), an indigent criminal defendant may obtain a transcript at the

Government’s expense to use in a 28 U.S.C. § 2255 proceeding only “if the trial judge or a circuit

judge certifies that the suit . . . is not frivolous and that the transcript is needed to decide the issue

presented by the suit[.]” “Conclusory allegations in support of a request for free transcripts do not

satisfy these requirements.” Amadasu v. Mercy Franciscan Hosp., 515 F.3d 528, 530 (6th Cir.

2008) (citing United States v. MacCollom, 426 U.S. 317, 327 (1976)).
Case 1:19-cv-01178-STA-jay Document 27 Filed 07/01/20 Page 2 of 2                     PageID 127




       Defendant, here, requests a copy of his motion to substitute counsel filed in his criminal

case and copies of transcripts from the detention, report date, change of plea, and sentencing

hearings. Subsequent to submission of the Motion, he filed a reply and supplemental reply in his

28 U.S.C. § 2255 case without the aid of the requested documents. (See Woods v. United States,

No. 1:19-cv-01178-STA-jay (W.D. Tenn.), ECF Nos. 24, 26.) In his reply, however, he states that

he is not able to support his arguments with record documents because he does not “have access

to” them. (Id., ECF No. 26 at 1.) Because the Government has relied on the report date, change

of plea, and sentencing hearing transcripts in opposing Woods’s § 2255 claims (see id., ECF No.

19 at 4, 8, 11, 13), the Court “certifies” that the documents are “needed to decide the [§ 2255]

issue[s],” and further determines that the suit is not “frivolous.” 28 U.S.C. § 753(f). The motion

is therefore GRANTED IN PART as to those documents. Because the inmate has not shown that

the remaining documents are needed to support his § 2255 claims, the motion is DENIED IN

PART as to those materials.

       The Clerk is DIRECTED to provide copies of the transcripts lodged in United States v.

Woods, No. 1:17-cr-10039-STA-1, at ECF Nos. 95, 96, and 98, to Woods at the Government’s

expense. Upon receipt of the documents, Woods may, if he wishes, file a second supplemental

reply in his § 2255 case, limited to five pages in length, within twenty-eight (28) days of entry of

this order.

        IT IS SO ORDERED.

                                              s/ S. Thomas Anderson
                                              S. THOMAS ANDERSON
                                              CHIEF UNITED STATES DISTRICT JUDGE

                                              Date: July 1, 2020.


                                                 2
